Ltost, J.
The power of the judge of the county court to 'order the relatives of an indigent person to contribute to his support, is special and statutory, and the exercise of it is not an exercise of his ordinary judicial functions as county judge. In this proceeding the power was conferred upon him by chapter 34, R. S. 1858, and that statute does not authorize an appeal from an order made under it.
On the authority of Western Union Railroad Co. v. Dickson, 30 Wis., 389, which, in principle, is precisely like this case, it must be held that the general statute (R. S. 1858, ch. 117, sec. 24) giving appeals to the circuit court from orders etc, of the judge of the county courts, does not apply to this proceeding. Hence, no appeal lies from the order of the county judge therein because there is no statute giving such appeal.
It follows that the circuit court had no jurisdiction of the proceeding, and its judgment must therefore be reversed. We deem it advisable to add that we have very serious doubt whether the order of the county judge has any validity or force, because the record fails to show, by way of recital or otherwise, that the facts were proved which would alone authorize the judge to make it. We are strongly impressed with the idea that, in a special and summary proceeding like this, it should appear of record in some way that a case was proved which sustains the order of the officer or court before whom such proceedings were taken. However, we do not determine the proposition.
By the Oourt. — Judgment reversed, and cause remanded with a direction to the circuit court to dismiss the appeal from the order of the county judge.